In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 05-4094
ROBERTA SKINNER,
                                               Plaintiff-Appellant,
                                  v.

MICHAEL J. ASTRUE,
Commissioner,Œ

                                              Defendant-Appellee.
                           ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 03 C 9068—Rebecca R. Pallmeyer, Judge.
                           ____________
       ARGUED MAY 31, 2006—DECIDED MARCH 7, 2007
                      ____________


    Before KANNE, EVANS, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Roberta Skinner suffers from
symptoms related to her diabetes and hypertension. In
2002 she filed an application for Supplemental Security
Income (“SSI”), which was denied initially and on recon-
sideration. Dissatisfied with these determinations, Skinner


Œ
  Pursuant to FED. R. APP. P. 43(c), we have substituted Michael
J. Astrue for Jo Anne B. Barnhart as the named defendant-
appellee.
2                                            No. 05-4094

requested a hearing before an administrative law judge
(“ALJ”) but indicated that she did not wish to appear in
person and asked that a decision be made based on the
written record. The ALJ denied benefits, finding that
Skinner’s symptoms did not constitute a severe impair-
ment limiting her ability to perform basic work-related
activities. The Social Security Appeals Council denied
review, and Skinner filed this action for judicial review
in district court. The court granted summary judgment for
the Social Security Commissioner (“the Commissioner”).
  On appeal Skinner contends the ALJ did not obtain a
valid waiver of her right to counsel and failed to ade-
quately explain the value of her personal appearance at
a hearing. She also argues that the ALJ failed to fully
and fairly develop the record and erroneously concluded
her impairments were not severe. We affirm. Skinner
received an adequate explanation of the consequences of
waiving her personal appearance in the written waiver
form she signed, and any procedural irregularity in Skin-
ner’s waiver of counsel was not prejudicial. The ALJ
fully and fairly developed and considered the record, and
his decision is supported by substantial evidence.


                    I. Background
  Skinner was born in 1952 and completed her education
through the eleventh grade. The record contains scant
information about her work history apart from employ-
ment in the home care field from 1998 to 2000. This
work involved bathing and dressing her client as well as
performing household chores like cleaning, washing,
cooking, and shopping. The ALJ characterized these
activities, which involved stooping, kneeling, crouching,
and crawling, as medium to heavy in exertional demand
and unskilled in nature. Skinner stopped working in 2000
because the pay was inadequate.
No. 05-4094                                              3

  Skinner’s diabetes and hypertension began troubling her
in February 2002, when she was treated at South Shore
Hospital in Chicago for a chief complaint of dizziness. The
emergency room physician diagnosed dizziness, otitis
media (an infection of the middle ear), and “DM” or
diabetes mellitus. A computerized tomography scan of
Skinner’s brain showed no abnormalities; her other
exam results were normal too. She was prescribed the
drug Antivert to alleviate her dizziness.
  Skinner’s postemergency room treatment was overseen
by Dr. Teresito Arcillas from February 2002 to October
2002. Progress notes from a February 18 visit indicate
Skinner was still experiencing some dizziness but never-
theless felt better, although she did report a history of
polyuria (frequent urination) and polydipsia (excessive
thirst). Dr. Arcillas found Skinner’s heart rate normal
and her lungs clear. Explaining the importance of dietary
restrictions for diabetics, Dr. Arcillas placed Skinner on
an 1800-calorie diet and prescribed Glipizide (a stimulant
for insulin production).
  At another visit one week later, Dr. Arcillas again found
Skinner’s heart rate regular and her lung sounds good.
Skinner was ambulatory and alert, but Dr. Arcillas
increased her Glipizide dosage in response to an elevated
fasting blood sugar and prescribed a glucometer to mon-
itor blood sugar. Three weeks later, Skinner was feeling
better and her polydipsia had abated. Finding Skinner’s
fasting blood sugar still too high, Dr. Arcillas again
increased her Glipizide.
  On April 21, 2002, Skinner was admitted as an inpatient
to South Shore Hospital with diagnoses of dizziness,
diabetes mellitus Type II, and possible coronary ischemia
(decreased blood supply). Tests disclosed Skinner’s blood
pressure was elevated, as were her glucose and cholesterol
levels. An electrocardiogram revealed abnormalities
4                                             No. 05-4094

possibly indicative of ischemia. Skinner was admitted for
observation and discharged the following day.
  Dr. Arcillas continued to see Skinner during appoint-
ments over the next several months. At a June appoint-
ment, Dr. Arcillas prescribed Norvasc for Skinner’s
hypertension. The following month Dr. Arcillas prescribed
Procardia to replace Norvasc as Skinner’s blood pressure
medication. In September 2002 Skinner reported an
episode of hypoglycemia (abnormally low blood sugar) and
daily headaches after taking her blood pressure pill. Her
examination was normal, but Dr. Arcillas added Ecotrin (a
brand-name aspirin) and nitrogylcerin to Skinner’s
medications. In October 2002 Skinner was still reporting
dizziness, lightheadedness, and headaches.
  Later in October 2002, Skinner switched physicians and
started seeing Dr. Sarah Glavin. Dr. Glavin’s notes from
October 22, 2002, identify Skinner’s conditions as hyper-
tension, diabetes, seborrheic dermatitis (a scalp skin
condition treated previously by Dr. Arcillas with a special
shampoo), headaches, and lightheadedness. Dr. Glavin
noted Skinner complained of throbbing chest pain occur-
ring every couple of months, though those episodes lasted
only for seconds. Skinner also reported sinus pressure
that increased at nighttime. Dr. Glavin’s examination of
Skinner’s lungs, heart, nose, throat, abdomen, and neuro-
logical functioning did not reveal anything abnormal.
Dr. Glavin instructed Skinner to continue her Glipizide on
a new schedule, and instead of Procardia, which Skinner
believed was making her weak and causing headaches,
Dr. Glavin prescribed another blood pressure medication,
Enalapril.
  On November 14, 2002, Skinner returned to Dr. Glavin
with a request that she complete paperwork for public
aid assistance. Skinner initially told Dr. Glavin she had
been unable to work due to the side effects of the
No. 05-4094                                                5

Procardia, but eventually acknowledged she was feeling
much better and would be able to pursue employment.
Dr. Glavin agreed that Skinner was capable of working
despite her medical conditions.
  During a December appointment, Skinner complained of
fatigue over the prior month and intermittent dull head-
aches. Skinner told Dr. Glavin that on “bad” days these
symptoms rendered her incapable of performing her daily
activities. Skinner also complained of two hypoglycemic
episodes, though Dr. Glavin’s notes suggest that these
bouts were related to Skinner’s use of Glipizide without
a full meal. Dr. Glavin indicated that previous blood tests
were unexceptional and Skinner’s lungs and heart were
normal.
  Three months later, in March 2003, Skinner again
visited Dr. Glavin with a complaint that she had been
feeling ill for three days. Skinner explained that she
had awakened one morning with vertigo that lasted
about fifteen minutes. On two other mornings, she ex-
perienced lightheadedness and sinus aching. Skinner
also reported symptoms related to hypoglycemia, which
were quickly resolved when she drank a glass of juice.
Dr. Glavin suggested altering Skinner’s medication to
address these symptoms, but Skinner did not think it
was necessary. At a subsequent visit in June 2003, Skin-
ner reported dizziness and fleeting, intermittent pains at
the top of her head. Dr. Glavin noted that all of Skinner’s
recent tests were normal and thought these symptoms
were attributable to menopause.
  Skinner filed her application for SSI benefits on April 17,
2002, while still under the care of Dr. Arcillas. In her
disability report completed for the Social Security Admin-
istration (“SSA”) in May 2002, Skinner identified two
conditions that limited her ability to work: diabetes and
high blood pressure. Though these conditions did not cause
6                                               No. 05-4094

her pain, Skinner reported that they produced constant
fatigue, thirst, weight loss, and some nausea and dizzi-
ness. In a “Daily Living Questionnaire” completed in
July 2002, Skinner indicated she was able to perform
household chores such as cleaning, dusting, and ironing
two times per week. She explained she would go out to
eat or to a movie occasionally, but her activities were
hampered by frequent lightheadedness. She also indicated
that after standing for a prolonged period she experienced
foot pain as well as leg and back fatigue. She reported
these symptoms did not affect her ability to bathe or
dress herself.
  In August 2002 the SSA determined Skinner was
not disabled. Skinner requested reconsideration of this
decision. In October 2002 she submitted another Daily
Activities Questionnaire, claiming she experienced pain
and weakness when using kitchen utensils, writing,
dressing, carrying household items like laundry and
groceries, and performing personal hygiene activities
including washing and combing her hair. Skinner also
stated that her knees, feet, and back hurt from activities
such as entering or exiting a car, standing for long periods,
standing up from a sitting position, showering, and
climbing stairs. Still suffering from lightheadedness and
fatigue, Skinner reported she needed to rest every hour
when performing household chores. These limitations,
according to Skinner, prevented her from participating
in activities like bowling, dining out, and going to movies.
   After review by a physician and disability examiner, the
SSA held that its previous determination denying bene-
fits was proper. Skinner then requested a hearing before
an ALJ, but waived her right to personally appear and
agreed to have her case decided on the written record. The
ALJ found that the medical records did not demonstrate
any significant, disabling impairment. The ALJ identified
Skinner’s hypertension and diabetes as conditions that
No. 05-4094                                               7

had been and could be controlled by adherence to a
prescribed medication regiment. The ALJ noted both
Dr. Glavin’s and Skinner’s own assessments in November
2002 that she was capable of pursuing employment.
  After the Appeals Council denied Skinner’s request for
review, she filed this action in the district court under 42
U.S.C. § 405(g) against the Commissioner of Social Secu-
rity. Both parties moved for summary judgment. The
district court denied Skinner’s motion and entered judg-
ment for the Commissioner. The court denied Skinner’s
subsequent motion to alter or amend the judgment.


                     II. Discussion
  Our review of the district court’s grant of summary
judgment is de novo, see Groves v. Apfel, 148 F.3d 809, 811
(7th Cir. 1998), but we apply a deferential standard of
review when assessing the ALJ’s decision, see Dixon v.
Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). We review
the ALJ’s decision to see if it is supported by “substantial
evidence,” see 42 U.S.C. § 405(g), which means “such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Richardson v. Perales,
402 U.S. 389, 401 (1971) (citation omitted). Substantial
evidence must be more than a scintilla but may be less
than a preponderance. Id.; Bunge Corp. v. Carlisle, 227
F.3d 934, 937 (7th Cir. 2000). When reviewing for substan-
tial evidence, we do not displace the ALJ’s judgment by
reconsidering facts or evidence or making credibility
determinations. Jens v. Barnhart, 347 F.3d 209, 212 (7th
Cir. 2003).
  Skinner’s primary argument on appeal concerns
claimed procedural defects in the SSA’s administrative
proceedings. First, Skinner claims the ALJ failed to obtain
a valid waiver of counsel. An SSI applicant’s right to be
8                                              No. 05-4094

represented by counsel at a disability hearing is statutory,
see 42 U.S.C. § 406; Nelson v. Apfel, 131 F.3d 1228, 1231
n.1 (7th Cir. 1997); Binion v. Shalala, 13 F.3d 243, 244
(7th Cir. 1994); Thompson v. Sullivan, 933 F.2d 581, 584-
85 (7th Cir. 1991); 20 C.F.R. § 404.1700, but the right
may be waived, see Thompson, 933 F.2d at 584. To ensure
valid waivers, ALJs must explain to pro se claimants “(1)
the manner in which an attorney can aid in the proceed-
ings, (2) the possibility of free counsel or a contingency
arrangement, and (3) the limitation on attorney fees to
25 percent of past due benefits and required court ap-
proval of the fees.” Binion, 13 F.3d at 245; Thompson,
933 F.2d at 584. Skinner contends the ALJ did not inform
her of the advantages of representation by counsel or the
cap on attorney’s fees. The Commissioner concedes as
much, acknowledging that the written notices provided
to Skinner do not comport with this circuit’s require-
ments for establishing a valid waiver. The Commissioner
asserts, however, that the error was harmless, and we
agree.
  The ALJ’s failure to obtain a valid waiver of counsel
heightens his duty to develop the record. Luna v. Shalala,
22 F.3d 687, 692 (7th Cir. 1994); Thompson, 933 F.2d
at 585-86; Smith v. Sec. of Health, Educ. & Welfare, 587
F.2d 857, 860 (7th Cir. 1978). When an ALJ fails to
adequately inform an unrepresented claimant of the
right to counsel, the ALJ must “scrupulously and con-
scientiously probe into, inquire of, and explore for all
relevant facts.” Smith, 587 F.2d at 860 (citation omitted);
Binion, 13 F.3d at 244; Nelson, 131 F.3d at 1235. If the
ALJ does not obtain a valid waiver of counsel, the burden
is on the Commissioner to show the ALJ adequately
developed the record. Binion, 13 F.3d at 245. While a
claimant represented by counsel is presumed to have
made his best case before the ALJ, no such presumption
attaches to an unrepresented claimant. Sears v. Bowen,
840 F.2d 394, 402 (7th Cir. 1987).
No. 05-4094                                              9

  Skinner argues that the ALJ failed to fully and fairly
develop the record in that she did not receive a proper
explanation of the significance of appearing in person at
an oral hearing and the possible consequences of waiving
her personal appearance and allowing the case to be
decided on the written record. However, Skinner signed
a waiver-of-appearance form containing the explana-
tions Skinner now claims were omitted. “Waiver Form HA-
4608,” which Skinner acknowledges she signed, provides:
     I have been advised of my right to appear in person
   before an [ALJ]. I understand that my personal ap-
   pearance before an [ALJ] would provide me with
   the opportunity to present written evidence, my
   testimony, and the testimony of other witnesses.
   I understand that this opportunity to be seen and
   heard could be helpful to the [ALJ] in making a
   decision.
     Although my right to a personal appearance before
   an [ALJ] has been explained to me, I do not want to
   appear in person. I want to have my case decided on
   the written evidence.
Form 4608 also explains that a claimant who chooses not
to appear in person may “enter written statements about
the facts and law material to [the] case” and may at any
time before the ALJ’s decision is mailed withdraw the
waiver and request a personal appearance.
  Skinner also previously received a separate notice
informing her of her right to appeal the disposition of her
request for reconsideration. That form explains:
     The hearing proceedings are informal. The [ALJ] will
   summarize the facts in your case, explain the law, and
   state what must be decided. Then you will have an
   opportunity to explain why you disagree with the
   decision made in your case, to present additional
10                                             No. 05-4094

     evidence and to have witnesses testify for you. You can
     also request the [ALJ] to subpoena unwilling wit-
     nesses to appear for cross-examination and to bring
     with them any information about your case. You have
     the right to request the [ALJ] to issue a decision
     based on the written record without you personally
     appearing before him/her. If you decide not to appear
     at the hearing, you still have the right to submit
     additional evidence. The administrative law judge
     will base the decision on the evidence in your file
     plus any new evidence submitted.
  Skinner does not clearly explain why she thinks the
waiver form and the Commissioner’s notice of her rights
on appeal were insufficient. She suggests that the ALJ
should have advised her of the possibility of appearing
by video teleconference, as well as the possibility that her
appearance might prove “essential” to her claim. These
contentions are without merit.
  ALJs are not required to inform every applicant of the
possibility of appearing by video teleconference. Skinner
cites 20 C.F.R. § 416.1429, which permits an applicant
to appear via video teleconference at a disability hear-
ing. § 416.1429 (“At the hearing you may appear in person
or by video teleconferencing . . . .”). However, the ALJ has
discretion to determine when an applicant’s circum-
stances warrant appearance by video teleconference
rather than in person. See 20 C.F.R. § 416.1436(c) (“[T]he
administrative law judge determines whether your appear-
ance . . . will be made in person or by video
teleconferencing.”). Nothing in the record suggests
Skinner desired to personally appear but was incapable
of doing so such that a video teleconference might have
been considered.
  Skinner also claims that she was not properly apprised
of the value of personally appearing at a hearing. Citing
No. 05-4094                                              11

Social Security Ruling 79-19, she argues that the ALJ did
not inform her that her appearance could be “essential” to
the ALJ’s evaluation of her case. Social Security Ruling 79-
19 provides: “The individual must also be advised of the
value of personal appearance at a hearing. It should be
made clear that, in some cases, additional evidence
obtained at the hearing, particularly through personal
appearance and/or oral testimony, may be essential to
the proper evaluation of the factors at issue.” That same
ruling explains that a waiver document must show
that the waiving party understands that “additional
evidence obtained through oral testimony and personal
presence before the presiding officer may be of value
in evaluating the issues.” SSR 79-19, 1979 WL 15541, at *3
(S.S.A.).
  We need not attempt to reconcile SSR 79-19’s refer-
ences to evidence that “may be of value” and evidence that
“may be essential” in describing the sort of explanation
the ALJ must provide before accepting an appearance
waiver. The waiver form that Skinner signed—Waiver
Form HA-4608, which we have quoted above—generally
comports with the ruling’s requirements. It explains that
a personal appearance would provide the claimant the
opportunity to present written evidence and testimony
and would permit the claimant to be “seen and heard,”
which “could be helpful” to the ALJ in making a deci-
sion. This explanation properly informed Skinner of the
potential benefits of personally appearing at an oral
hearing. Our conclusion in this regard is consistent with
a recent decision of the Sixth Circuit, which held that
Waiver Form 4608 is consistent with the requirements of
SSR 79-19. See Hollon v. Comm’r of Soc. Sec., 447 F.3d
477, 489-90 (6th Cir. 2006).
  Apart from the claimed deficiencies of waivers and
notices, Skinner argues that the ALJ failed to adequately
develop the record in that he failed to obtain more de-
12                                           No. 05-4094

tailed information from Dr. Glavin and/or failed to ob-
tain a consultative examination or a medical source
statement (“MSS”). An MSS explains what an individual
can do despite severe impairments, “in particular . . . an
individual’s physical or mental abilities to perform work-
related activities on a sustained basis.” SSR 96-5p, 1996
WL 374183, at *4 (S.S.A. July 2, 1996); see also 20 C.F.R.
§ 416.919n. ALJs may contact treating physicians for
further information when the information already in the
record is “inadequate” to make a determination of dis-
ability, though “[a]djudicators are generally required to
request that acceptable medical sources provide [MSSs]
with their medical reports.” SSR 96-5p, 1996 WL 374183,
at *4 (S.S.A. July 2, 1996); 20 C.F.R. § 416.912(e).
   Skinner contends the ALJ should have contacted Dr.
Glavin to “clear up” whether Skinner was capable of
working after discontinuing her use of Procardia in
November 2002. Dr. Glavin’s notes suggest a link between
certain of Skinner’s symptoms and her use of Procardia,
and Skinner herself told the doctor that her headaches
and lightheadedness occurred only when she took the
medicine. At subsequent visits during the period when
Skinner was no longer taking the drug, she reported these
same symptoms, but Dr. Glavin characterized them as
“fleeting” or “intermittent.” By March 2003 Skinner
displayed more isolated symptoms, which Dr. Glavin did
not find attributable to Skinner’s diabetes or high blood
pressure. Furthermore, it was after Skinner stopped
taking Procardia that Dr. Glavin opined she was capable
of working—an assessment in which Skinner concurred.
The record contained adequate information for the ALJ to
render a decision; his decision not to obtain an MSS or
further information from Dr. Glavin did not render the
record incomplete.
  Skinner also thinks the ALJ should have ordered a
consultative examination. The ALJ is not required to order
No. 05-4094                                                         13

such examinations, but may do so if an applicant’s med-
ical evidence about a claimed impairment is insufficient.
See 20 C.F.R. §§ 416.912(f), 416.917. In support of her
position, Skinner quotes the ALJ’s opinion, which notes the
“very limited objective medical evidence” of disability.
Skinner believes this statement reflects the ALJ’s recogni-
tion of the need for additional evidence. Skinner miscon-
strues this comment. The ALJ was highlighting the lack
of objective medical data to support Skinner’s claimed
disability and the predominance in the record of Skin-
ner’s own subjective complaints; he was not commenting
on a gap in the medical evidence that a consultative
examination would have filled. The ALJ was not required
to order a consultative examination in order to ade-
quately develop the record.
  This leaves Skinner’s final argument that the ALJ failed
to appreciate the severity of her condition. Skinner con-
tends the ALJ improperly found, at step two of the five-
step disability analysis, that Skinner’s impairments
were not severe.1 See Dixon, 270 F.3d at 1176; 20 C.F.R.



1
    As we explained in Henderson v. Apfel:
        Under the five-step process, the ALJ considers first
      whether the claimant is engaged in a “substantial gainful
      activity.” 20 C.F.R. § 404.1520(b). If not, the ALJ considers
      whether the claimant has an impairment or combination
      of impairments that “significantly limits [the claimant’s]
      physical or mental ability to do basic work activities.” Id.
      § 404.1520(c). If so, the ALJ determines whether the im-
      pairment meets or equals any of the Listings found in the
      regulations. See id. pt. 404, subpt. P, app. 1. If the claimant’s
      impairment is found to meet or equal one of the Listings, the
      claimant is deemed disabled. See id. § 404.1520(d). If not, the
      ALJ determines the claimant’s residual functional capacity.
      If the ALJ finds that the claimant’s residual functional
                                                          (continued...)
14                                                     No. 05-4094

§ 416.920(a)(4). More specifically, she argues the ALJ did
not consider the effects of her ailments in the aggregate.
Skinner is correct that such a failure may constitute
legal error. See Barrett v. Barnhart, 355 F.3d 1065,
1068 (7th Cir. 2004). Under the applicable disability
analysis, a claimant will be found to be disabled if she
shows the existence of a medically determinable physical
or mental impairment that will last at least twelve
months or result in death. 42 U.S.C. § 1382c(a)(3)(A)-(B).
The impairment is disabling if it renders the claimant
unable to engage in substantial gainful activity. Id.;
Barnhart v. Walton, 535 U.S. 212, 217-22 (2002).
  Skinner believes that she readily meets these criteria, as
evidenced by her limitations in walking, standing, sitting,
and reaching. But Skinner implicitly acknowledges that
the objective medical record does not confirm her claim
of disabling symptoms. She argues that her symptoms
are reasonably related to her diagnoses of diabetes and
hypertension. That may be true, but the existence of
these diagnoses and symptoms does not mean the ALJ
was required to find that Skinner suffered disabling
impairments. Contrary to any claim of severity, the
ALJ concluded that at best Skinner had demonstrated
nondisabling symptoms, and the record medical evidence
established that those symptoms are largely controlled
with proper medication and treatment. See Barrientos v.


1
    (...continued)
       capacity does not allow the claimant to perform past rele-
       vant work, the burden shifts to the Social Security Admin-
       istration to prove that in light of the claimant’s age, educa-
       tion, job experience and functional capacity to work, the
       claimant is capable of performing other work and that
       such work exists in the national economy. See Stein v.
       Sullivan, 892 F.2d 43, 44 n.1 (7th Cir. 1990).
179 F.3d 507, 512 n.3 (7th Cir. 1999).
No. 05-4094                                            15

Sec’y of Health & Human Servs., 820 F.2d 1, 2 (1st Cir.
1987); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988).
  The ALJ did not disregard the totality of Skinner’s
claimed symptoms. He evaluated her claims against the
medical evidence in the record to determine whether her
impairments were severe. He considered not only Dr.
Glavin’s assessments, but that of the state agency physi-
cians as well and also Skinner’s own representations. The
ALJ’s decision specifically states that “the claimant does
not have an impairment, or combination of impairments,
that would have more than a minimal effect on her abil-
ity to work.” (Emphasis added.)
  For the foregoing reasons, we conclude that the ALJ’s
decision was supported by substantial evidence. Skinner’s
waiver of her personal appearance was valid, and the
procedural error in her waiver of counsel was not prej-
udicial.
                                               AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—3-7-07